             Case 4:19-cv-04094-HSG Document 28 Filed 04/24/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        Fax: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Plaintiff UNITED STATES
 8 DEPARTMENT OF STATE

 9                                 UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                         OAKLAND DIVISION

12 UNITED STATES DEPARTMENT OF                     ) CASE NO. 19-cv-04094-HSG
   STATE,                                          )
13                                                 ) [PROPOSED] ORDER
        Plaintiff,                                 )
14                                                 )
     v.                                            )
15                                                 )
   BRUCE OWEN and ALEXANDRA OWEN,                  )
16                                                 )
        Defendants.                                )
17                                                 )

18

19         Having reviewed Plaintiff’s administrative motion to extend case deadlines by five weeks due to

20 work disruptions in light of the COVID-19 virus and Defendants’ opposition, the Court hereby

21 GRANTS Plaintiff’s administrative motion and EXTENDS the case deadlines as follows:

22                   Event                                  Deadline

23                   Exchange Opening Expert Reports        May 29, 2020
                     Exchange Rebuttal Expert Reports       June 12, 2020
24
                     Deadline to Complete ADR               July 9, 2020
25                   Close of Expert and Fact Discovery     July 9, 2020
26                   Dispositive Motion Hearing Deadline August 20, 2020, at 2:00 p.m.
                     Pretrial Conference                    Sept. 15, 2020, at 3:00 p.m.
27
                     Jury Trial (5 Days)                    Sept. 28, 2020, at 8:30 a.m.
28

     [PROPOSED] ORDER
     19-CV-04094 HSG                               1
            Case 4:19-cv-04094-HSG Document 28 Filed 04/24/20 Page 2 of 2




 1         IT IS SO ORDERED.

 2

 3 Dated: _____________________,
               4/24/2020         2020
                                        HON. HAYWOOD S. GILLIAM JR.
 4                                      United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     19-CV-04094 HSG                      2
